Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 6, 9, 10 and 18 are objected to because of the following informalities:
A.	Claim 3:  Since there is no other choice with respect to the amount of the copolyesterether, the use of the word “preferably” is not clear.
B.	Claim 6:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 6 recites the broad recitation “copolyesters derived from repeating units comprising or consisting of a first aromatic dicarboxylic acid, a second aromatic dicarboxylic acid and an aliphatic glycol”, and the claim also recites “copolyesters derived from repeating units consisting of terephthalic acid, isophthalic acid and ethylene glycol” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
C.	Claim 6:  Since there is no other choice with respect to the amount of the isophthalic acid, the use of the word “preferably” is not clear.
Claim 9:  Since there is no other choice with respect to the value of the TOD, the use of the word “preferably” is not clear.
E.	Claim 10:  Since there is no other choice with respect to the value of the whiteness index, the use of the word “preferably” is not clear.
F.	Claim 18:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “hydrogen and hydrocarbyl groups containing up to 10 carbon atoms”, and the claim also recites “hydrogen” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8 and 12-18 of U.S. Patent No. 16/609,411 in view of Watson et al. (US 5,837,049).
Current claims 1 and 13-20 correspond to claim 1 of ‘404 in view of Watson, where a multi-layer film comprising: (i) a polyester base layer (B) having a first and second surface wherein the polyester of the base layer is a crystallisable polyester; and (ii) a heat-sealable copolyester layer (A) disposed on one or both surfaces of said polyester base layer (B), wherein the polyester base layer (B) comprises titanium dioxide particles in an amount of from about 1 to about 30 wt% by total weight of the base layer, but ‘404 does not teach said particles are coated with an organic coating; however, Watson teaches treating the surface of titanium dioxide pigment with an organophosphorus compound such as n-octylphosphonic acid and its esters, n- decylphosphonic acid and its esters, 2-ethylhexylphosphonic acid and its esters and camphyl phosphonic acid and its esters in order to ensure that pigment and polymer are efficiently mixed in an economical process (see abstract, col. 1, line 8 thru col. 2, line 15).
Current claim 2 corresponds to claim 8 of ‘404 in view of Watson, where the polyester of the base layer is selected from polyethylene terephthalate (PET) and polyethylene 2,6-naphthalate (PEN).  Current claim 3 corresponds to claim 12 of ‘404 in view of Watson, where the polyester base layer further comprises a copolyesterether in an amount of from about 0.2 to about 10 wt% relative to the total weight of the polyester base layer.  Current claim 4 corresponds to claim 13 of ‘404 in view of Watson, where the copolyesterether comprises at least one polyester block and at least 
Current claim 5 corresponds to claim 14 of ‘404 in view of Watson, where the copolyesterether comprises at least one polyester block of an alkylene terephthalate, and wherein the copolyesterether comprises at least polyether block which is a poly(alkylene oxide) glycol selected from poly(ethylene oxide) glycol, poly(propylene oxide) glycol and poly(tetramethylene oxide) glycol.  Current claim 6 corresponds to claim 7 of ‘404 in view of Watson, where the copolyester of the heat-sealable layer is copolyesters derived from repeating units consisting of terephthalic acid, isophthalic acid and ethylene glycol, wherein the isophthalic acid is present in an amount of from about 15 to about 20 mol% of the acid fraction of the copolyester.
Current claim 7 corresponds to claim 15 of ‘404 in view of Watson, where the polyester base layer (B) is biaxially oriented.  Current claim 8 corresponds to claim 16 of ‘404 in view of Watson, where the multi-layer film is a coextruded multi-layer film.  Current claim 9 corresponds to claim 17 of ‘404 in view of Watson, where the film exhibits a Transmission Optical Density (TOD) of at least 1.0.  Current claim 10 corresponds to claim 18 of ‘404 in view of Watson, where film exhibits a whiteness index of at least 95.  Current claim 11 corresponds to claim 18 of ‘404 in view of Watson, where the film exhibits an L* value of greater than 92.00; an a* value in the range from -2.00 to -0.50; and a b* value in the range from -4.00 to -1.00.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brennan et al. (US 2005/0003962 A1).
Claims 1 and 13:  Brennan teaches a multilayer card comprising an opaque polyester film substrate, an ink receptive layer on the polyester film substrate and a cover layer on the ink receptive layer (abstract), wherein the ink receptive layer comprises a copolyester [0043], and exhibits a heat-sealing property [0046].  The opaque polyester film substrate meets the claimed polyester base layer, and the ink receptive layer meets the claimed heat-sealable copolyester layer.  Brennan teaches the polyester in the polyester film substrate is a crystallisable polyester [0045].  Brennan teaches the polyester film substrate comprises titanium dioxide particles in an amount of 5-25 % by weight {instant claim 13} ([0032] and [0033]), wherein the particles are coated with organic compounds [0034].
Claim 2:  Brennan teaches the polyester of the polyester film substrate is polyethylene terephthalate or polyethylene-2,6-naphthalate [0009].
Claim 3
Claim 4:  Brennan teaches the copolyesterether in the polyester film substrate comprises a polyester block and a polyether block having a ratio of polyester:polyether in the range 25 to 55:45 to 75 by weight % [0015].
Claim 5:  Brennan teaches the copolyesterether in the polyester film substrate comprises at least one polyester block of an alkylene terephthalate [0013], and at least polyether block which is a poly(alkylene oxide) glycol such as poly(ethylene oxide) glycol, poly(propylene oxide) glycol and poly(tetramethylene oxide) glycol [0014].
Claim 6:  Brennan teaches the copolyester of the ink receptive layer is derived from repeating units consisting of terephthalic acid, isophthalic acid and ethylene glycol, wherein the isophthalic acid is present in an amount of 10-50 mol%.
Claim 7:  Brennan teaches the polyester film substrate is biaxially stretched [0057].
Claim 8:  Brennan teaches the multilayer card is a coextruded multilayer card [0044].
Claim 9:  Brennan teaches the polyester film substrate is opaque, and exhibits a Transmission Optical Density (TOD) of 0.6-1.75 [0020].
Claim 10:  Brennan teaches the polyester film substrate is white, and exhibits a whiteness index of greater than 85 [0021].
Claim 12:  Brennan teaches the titanium dioxide in the polyester film substrate is rutile titanium dioxide [0033].
Claim 14:  Since Brennan does not expressly teach the organic compound is or derived from a silane, a polysiloxane, a polyolefin resin, and/or a combination of a coupling agent and a polyolefin resin, it is interpreted that the organic compound is not .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 2005/0003962 A1) as applied to claim 1 above.
Brennan teaches the claimed invention as set forth above.
Claim 11:  With respect to the L*a*b* values, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients.  Therefore, the claimed effects and physical properties, i.e. the L*a*b* values would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 2005/0003962 A1) as applied to claim 1 above, and further in view of Watson et al. (US 5,837,049).
Brennan teaches the claimed invention as set forth above.
Claims 15-20:  Brennan does not teach the organic compound as claimed.  However, Watson teaches a treated inorganic solid comprising particulate inorganic material such as rutile titanium dioxide coated with an alkylphosphonic acid {instant claim 15}, wherein the treated inorganic solid is useful for preparing polymer composition such as materbatches (abstract and (col. 2, line 14).  Watson teaches the alkylphosphonic acid contains from 6 to 22 carbon atoms {instant claim 16} (col. 1, lines 22-23); and has the formula P(R)(=O)(OR1)(OR2), wherein R is an alkyl group or a cycloalkyl group containing 6 to 22 carbon atoms, and R1 and R2 are each hydrogen, an alkyl group, a cycloalkyl group, an aryl group or an aralkyl group {instant claim 17} (col. 1, lines 25-36).  Watson also teaches R1 and R2 are independently selected from hydrogen and hydrocarbyl groups containing up to 10 carbon atoms {instant claim 18} (col. 1, lines 44-48); and R contains from 6 to 14 carbon atoms and is a straight chain {instant claim 19} (col. 1, lines 37-38).  Watson further teaches the alkylphosphonic acid or its ester is selected from n-octylphosphonic acid and its esters, n-decylphosphonic acid and its esters, 2-ethylhexylphosphonic acid and its esters and camphyl phosphonic acid and its esters {instant claim 20} (col. 1, lines 40-43).
Brennan and Watson are analogous art because they art from the same filed of endeavor that is the treated/coated inorganic particulates art.  It would have been obvious to a person of ordinary skill in the art to combine the teaching of Watson, (i.e., 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
March 13, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785